Exhibit 10.1 SHARE EXCHANGE AGREEMENT SHARE EXCHANGE AGREEMENT, dated as of September 30, 2009 (this “Agreement”) by and among Color Accents Holdings, Inc., a corporation organized under the laws of the State of Nevada(“Color Accents”); M2 Systems Corporation (“M2 Systems”); Michael Muscato and Joseph Adams (the “M2 Systems’ Shareholders”); and Diane Pyun (“Pyun” or the “Color Principal Stockholder”). Color, M2 Systems, the M2 Systems’ Shareholders, and the Color Principal Stockholder hereinafter sometimes individually referred to as a “Party” and collectively referred to as the “Parties.”. WHEREAS, the M2 Systems’ Shareholders own 100% of the issued and outstanding ordinary shares of M2 Systems (such shares being hereinafter referred to as the “M2 Shares”); and WHEREAS, (i) the M2 Systems’ Shareholders and M2 Systems believe it is in their respective best interests for the M2 Systems’ Shareholders to exchange all of the M2 Shares for 6,600,000 newly-issued shares as set forth on Schedule I hereto (the “New Color AccentsShares”) of common stock, $0.0001 par value per share, of M2 Systems (the “Common Stock”), which, at the time of this Agreement, shall constitute 81.2% of the issued and outstanding shares of Color Accents’ Common Stock immediately after the closing of the transaction contemplated herein, and (ii) Color Accents believes it is in its best interest and the best interest of its stockholders to acquire the M2 Shares in exchange for the New Color Accents Shares, all upon the terms and subject to the conditions set forth in this Agreement (the “Share Exchange”); and WHEREAS, it is the intention of the parties that: (i) the Share Exchange shall qualify as a tax-free reorganization under Section 368(a)(1)(B) of the Internal Revenue Code of 1986, as amended (the “Code”); and (ii) the Share Exchange shall qualify as a transaction in securities exempt from registration or qualification under the Securities Act of 1933, as amended and in effect on the date of this Agreement (the “Securities Act”); and NOW, THEREFORE, in consideration of the mutual terms, conditions and other agreements set forth herein, the parties hereto agree as follows: ARTICLE I EXCHANGE OF M2 SYSTEMS SHARES FOR COLOR ACCENTS SHARES Section 1.1Agreement to Exchange M2 Systems Shares for Color Accents Shares. On the Closing Date (as hereinafter defined) and upon the terms and subject to the conditions set forth in this Agreement, the M2 Systems’ Shareholders shall assign, transfer, convey and deliver the M2 Systems’ Shares to Color Accents. In consideration and exchange for the M2 Systems’ Shares, Color Accents shall issue, transfer, convey and deliver the New Color Accents Shares to the M2 Systems’ Shareholders. Section 1.2Closing and Actions at Closing. The closing of the Share Exchange (the “Closing”) shall take place remotely via the exchange of documents and signatures at 10:00 a.m. E.D.T. on the day the conditions to closing set forth in Articles V and VI herein have been satisfied or waived, or at such other time and date as the parties hereto shall agree in writing (the “Closing Date”). Section 1.3Directors of Color Accents at Closing Date. On the Closing Date, Diane Pyun, the current director of Color Accents, shall resign from the board of directors of Color Accents (the “Color Accents Board”) and Michael A. Muscato, Joseph W. Adams and Malcolm Kirschenbaum’s appointment to the Color Accents Board shall become effective. 1 Section 1.4Officers of Color Accents at Closing Date. On the Closing Date, Diane Pyun shall resign from each officer position held at Color Accents and immediately thereafter, the Color Accents Board shall appoint Michael A. Muscato to serve as Chief Technology Officer, Joseph Adams to serve as the Chief Executive Officer and Randy Oveson to serve as Chief Financial Officer. ARTICLE II REPRESENTATIONS AND WARRANTIES OF COLOR ACCENTS Color Accents represents, warrants and agrees that all of the statements in the following subsections of this Article II are true and complete as of the date hereof. Section 2.1 Corporate Organization a.Color Accents is a corporation duly organized, validly existing and in good standing under the laws of Nevada, and has all requisite corporate power and authority to own its properties and assets and governmental licenses, authorizations, consents and approvals to conduct its business as now conducted and is duly qualified to do business and is in good standing in each jurisdiction in which the nature of its activities makes such qualification and being in good standing necessary, except where the failure to be so qualified and in good standing will not have a Material Adverse Effect on the activities, business, operations, properties, assets, condition or results of operation of Color Accents. “Material Adverse Effect” means, when used with respect to Color Accents, any event, occurrence, fact, condition, change or effect, which, individually or in the aggregate, would reasonably be expected to be materially adverse to the business, operations, properties, assets, condition (financial or otherwise), or operating results of Color Accents, or materially impair the ability of Color Accents to perform its obligations under this Agreement, excluding any change, effect or circumstance resulting from (i) the announcement, pendency or consummation of the transactions contemplated by this Agreement, or (ii) changes in the United States securities markets generally. b.Copies of the certificate of incorporation and by-laws of Color Accents with all amendments thereto, as of the date hereof (the “Color Accents Charter Documents”), have been furnished to the M2 Systems Shareholders and to M2 Systems, and such copies are accurate and complete as of the date hereof. The minute books of Color Accents are current as required by law, contain the minutes of all meetings of the Color Accents Board and stockholders of Color Accents from its date of incorporation to the date of this Agreement, and adequately reflect all material actions taken by the Color Accents Board and stockholders of Color Accents. Color Accents is not in violation of any of the provisions of the Color Accents Charter Documents. Section 2.2 Capitalization of Color Accents a.The authorized capital stock of Color Accents consists of 100,000,000 shares authorized as Common Stock, of which 8,127,500 shares are issued and outstanding immediately prior to this Share Exchange and 10,000,000 shares of Preferred Stock authorized for issuance but no preferred shares are issued. b.All of the issued and outstanding shares of Common Stock of Color Accents immediately prior to this Share Exchange are, and all shares of Common Stock of Color Accents when issued in accordance with the terms hereof will be, duly authorized, validly issued, fully paid and non-assessable, have been issued in compliance with all applicable U.S. federal and state securities laws and state corporate laws, and have been issued free of preemptive rights of any security holder. Except with respect to securities to be issued to the M2 Systems’ Shareholders pursuant to the terms hereof, as of the date of this Agreement there are no outstanding or authorized options, warrants, agreements, commitments, conversion rights, preemptive rights or other rights to subscribe for, purchase or otherwise acquire or receive any shares of Color Accents’ capital stock, nor are there or will there be any outstanding or authorized stock appreciation, phantom stock, profit participation or similar rights, pre-emptive rights or rights of first refusal with respect to Color Accents or any Common Stock, or any voting trusts, proxies or other agreements, understandings or restrictions with respect to the voting of Color Accents’ capital stock. 2 There are no registration or anti-dilution rights, and there is no voting trust, proxy, rights plan, anti-takeover plan or other agreement or understanding to which Color Accents is a party or by which it is bound with respect to any equity security of any class of Color Accents. Color Accents is not a party to, and it has no knowledge of, any agreement restricting the transfer of any shares of the capital stock of Color Accents.The issuance of all of the shares of Color Accents described in this Section 2.2 have been, or will be, as applicable, in compliance with U.S. federal and state securities laws and state corporate laws and no stockholder of Color Accents has any right to rescind or bring any other claim against Color Accents for failure to comply with the Securities Act of 1933, as amended (the “Securities Act”), or state securities laws. c. There are no outstanding contractual obligations (contingent or otherwise) of Color Accents to retire, repurchase, redeem or otherwise acquire any outstanding shares of capital stock of, or other ownership interests in, Color Accents or to provide funds to or make any investment (in the form of a loan, capital contribution or otherwise) in any other person. Section 2.3Subsidiaries and Equity Investments. Color Accents does not directly or indirectly own any capital stock or other securities of, or any beneficial ownership interest in, or hold any equity or similar interest, or have any investment in any corporation, limited liability company, partnership, limited partnership, joint venture or other company, person or other entity. Section 2.4 Authorization, Validity and Enforceability of Agreements. Color Accents has all corporate power and authority to execute and deliver this Agreement and all agreements, instruments and other documents to be executed and delivered in connection with the transactions contemplated by this Agreement to perform its obligations hereunder and to consummate the transactions contemplated hereby and thereby. The execution and delivery of this Agreement by Color Accents and the consummation by Color Accents of the transactions contemplated hereby and thereby, have been duly authorized by all necessary corporate action of Color Accents, and no other corporate proceedings on the part of Color Accents are necessary to authorize this Agreement or to consummate the transactions contemplated hereby and thereby. This Agreement constitutes the valid and legally binding obligation of Color Accents and is enforceable in accordance with its terms, except as such enforcement may be limited by general equitable principles, or by bankruptcy, insolvency and other similar laws affecting the enforcement of creditors’ rights generally. Color Accents does not need to give any notice to, make any filings with, or obtain any authorization, consent or approval of any government or governmental agency or other person in order for it to consummate the transactions contemplated by this Agreement, other than filings that may be required or permitted under states securities laws, the Securities Act and/or the Exchange Act resulting from the issuance of the New Color Accents Shares. Section 2.5 No Conflict or Violation. Neither the execution and delivery of this Agreement by Color Accents, nor the consummation by Color Accents of the transactions contemplated hereby will: (i)contravene, conflict with, or violate any provision of the Color Accents Charter Documents; (ii)violate any constitution, statute, regulation, rule, injunction, judgment, order, decree, ruling, charge or other restriction of any government, governmental agency, court, administrative panel or other tribunal to which Color Accents is subject, (iii)conflict with, result in a breach of, constitute a default (or an event or condition which, with notice or lapse of time or both, would constitute a default) under, result in the acceleration of, create in any party the right to accelerate, terminate, modify or cancel, or require any notice under any agreement, contract, lease, license, instrument or other arrangement to which Color Accents is a party or by which it is bound, or to which any of its assets or properties are subject; or (iv) result in or require the creation or imposition of any encumbrance of any nature upon or with respect to any of Color Accents’ assets, including without limitation the Color Accents Shares. Section 2.6 Agreements. Except as disclosed on Schedule 2.6, Color Accents is not a party to or bound by any contracts, including, but not limited to, any: a.employment, advisory or consulting contract; b.plan providing for employee benefits of any nature, including any severance payments; 3 c.lease with respect to any property or equipment; d.contract, agreement, understanding or commitment for any future expenditure in excess of $5,000 in the aggregate; e.contract or commitment pursuant to which it has assumed, guaranteed, endorsed, or otherwise become liable for any obligation of any other person, entity or organization; or f.agreement with any person relating to the dividend, purchase or sale of securities, that has not been settled by the delivery or payment of securities when due, and which remains unsettled upon the date of this Agreement, except with respect to the Color Accents Shares. Color Accents has provided to M2 Systems and the M2 Systems’ Shareholders, prior to the date of this Agreement, true, correct and complete copies of each contract (whether written or oral), including each amendment, supplement and modification thereto (the “Color Accents Contracts”).The Company shall satisfy all liabilities due under the Color Accents Contracts as of the date of Closing.All such liabilities shall be satisfied or released at or prior to Closing.Any amounts accrued post-Closing shall be the sole responsibility of M2 Systems. Section 2.7 Litigation. There is no action, suit, proceeding or investigation (“Action”) pending or, to the knowledge of Color Accents, currently threatened against Color Accents or any of its affiliates, that may affect the validity of this Agreement or the right of Color Accents to enter into this Agreement or to consummate the transactions contemplated hereby or thereby. There is no Action pending or, to the knowledge of Color Accents, currently threatened against Color Accents or any of its affiliates, before any court or by or before any governmental body or any arbitration board or tribunal, nor is there any judgment, decree, injunction or order of any court, governmental department, commission, agency, instrumentality or arbitrator against Color Accents or any of its affiliates. Neither Color Accents nor any of its affiliates is a party or subject to the provisions of any order, writ, injunction, judgment or decree of any court or government agency or instrumentality. There is no Action by Color Accents or any of its affiliates relating to Color Accents currently pending or which Color Accents or any of its affiliates intends to initiate. Section 2.8 Compliance with Laws. Color Accents has been and is in compliance with, and has not received any notice of any violation of any, applicable law, order, ordinance, regulation or rule of any kind whatsoever, including without limitation the Securities Act, the Exchange Act, the applicable rules and regulations of the SEC or the applicable securities laws and rules and regulations of any state. Section 2.9 Financial Statements; SEC Filings. a.Color Accents’ financial statements (the “Financial Statements”) contained in its periodic reports filed with the SEC have been prepared in accordance with generally accepted accounting principles applicable in the United States of America (“U.S.
